


110 HR 252 IH: Save Our Children: Stop the Violent

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 252
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a separate DNA database for violent predators
		  against children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Children: Stop the Violent
			 Predators Against Children DNA Act of 2007.
		2.FindingsCongress finds the following:
			(1)Only 22 State sex
			 offender registries collect and maintain DNA samples as a part of
			 registration.
			(2)The single age
			 with the greatest proportion of sexual assault victims reported to law
			 enforcement was age 14.
			(3)There were more
			 victims of sexual assault between ages 3 and 17 than in any individual age
			 group over age 17, and more victims age 2 than in any age group over 40.
			(4)Children like
			 5-year-old Samantha Runnion of California, who was abducted, sexually violated,
			 and murdered, are most likely to be victims of sexual assault, with over
			 one-third of all sexual assaults involving a victim who was under the age of
			 12.
			(5)One of every seven
			 victims of sexual assault is under the age of 6.
			(6)Over a
			 four-to-five year period, 13.4 percent of sex offenders recidivated with
			 another sexual offense.
			(7)Murder is the only
			 major cause of childhood deaths that has increased over the past three
			 decades.
			(8)Between 300,000
			 and 400,000 children are victims of some type of sexual abuse or exploitation
			 every year.
			(9)More attention
			 should be given to seeking solutions to violence against children.
			3.DNA database for
			 violent predators against children
			(a)In
			 generalThe Attorney General shall establish and maintain,
			 separate from any other DNA database, a database solely for the purpose of
			 collecting the DNA information with respect to violent predators against
			 children. Under regulations issued by the Attorney General, Federal, State, and
			 local agencies and other entities may submit DNA information to the Attorney
			 General for inclusion in the database and may compare DNA information against
			 other DNA information in the database.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated $500,000
			 to establish the database required by
			 subsection (a).
			4.Incentive
			 grants
			(a)Program
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General shall make grants to each State that has in effect one or
			 more programs that decrease the rate of recidivism among violent predators
			 against children, for use by the State to implement improvements to such
			 programs.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			5.Consequences for
			 violent predators against childrenNotwithstanding any other provision of law,
			 if a person who is a violent predator against children commits a crime that
			 would, in and of itself, establish that person as a violent predator against
			 children, the sentence imposed on that person for that crime shall, without
			 regard to any mitigating circumstance that would otherwise apply at sentencing,
			 be the maximum authorized by law.
		6.DefinitionAs used in this Act, the term violent
			 predator against children means a person who commits a crime of violence
			 (including a sex crime) against the person of an individual who has not
			 attained the age of 18 years.
		
